 1
                                                                        JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   GABRIEL A. ZUNIGA,                       Case No. 5:19-cv-01315-MWF (AFM)
12
                         Petitioner,
              v.                              JUDGMENT
13

14   C. PFEIFFER, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of GABRIEL A. ZUNIGA,
18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19   having accepted the findings and recommendation of the United States Magistrate
20   Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed with prejudice.
23

24   DATED: March 16, 2020
25

26
                                           ___________________________________
                                                MICHAEL W. FITZGERALD
27                                          UNITED STATES DISTRICT JUDGE
28
